                 Case 7:19-cv-10425-PMH Document 51 Filed 02/18/21 Page 1 of 2
                                                        Defendants' time to serve and file their reply
                                                        memorandum of in law in further support of their motion to
                                                        dismiss is extended to and including March 15, 2021.

                                                      Insofar as Plaintiff requested an additional 60 days for "an
                                                      opportunity to provide statistical and factual documents to
                                                      further support the allegations mentioned herein" because
                                                      the pandemic impacted his "time to do legal research,
                                                      seek legal assistance, and perfect" his submission (Doc.
                                                      50-1
                                                   STATE OFatN5),
                                                               EWthat
                                                                  YORKapplication is denied.
                                          OFFICE OF THE ATTORNEY GENERAL
                                                    Finally, any request for discovery is premature and denied
  LETITIA JAMES                                     without prejudice to renew should the   matter proceed
                                                                                          DIVISION  OF STATEinto
                                                                                                              COUNSEL
ATTORNEY GENERAL                                    discovery.                                 LITIGATION BUREAU
                                          Writer’s Direct Dial: (212) 416-8591
                                                    The Clerk of the Court is respectfully
                                                                                 February directed
                                                                                            17, 2021to terminate
    BY ECF:                                         the motion sequence pending at Doc. 50 and to mail a
    The Honorable Philip        M. Halpern          copy of this Order to Plaintiff.
    United States District Judge
                                                        SO ORDERED.
    Southern District of New York
    500 Pearl Street                                    _______________________
    New York, New York 10007                            Philip M. Halpern
                                                        United States District Judge
                        Re:      Rivera v. Annucci, 19-Civ-10425 (PMH)
                                                        Dated: White Plains, New York
                                                               February 18, 2021
    Dear Judge Halpern:

             This Office represents former Superintendent of Green Haven Correctional Facility
    (“Green Haven”) Mark Royce, and current Deputy Superintendent of Security of Green Haven
    Anthony Russo, Correction Officer Tracy Ott, Correction Officer Jhandry Zevallos, and Captain
    Floyd Norton (“Defendants”) in the above referenced matter. I write respectfully requesting an
    extension of the Defendants’ time to file their Reply, in further support of their Motion to Dismiss
    the Second Amended Complaint, from February 21, 2021 to March 15, 2021, in light of the fact
    that this undersigned received, today, February 17, 2021, Plaintiff’s Opposition to the Defendants’
    Motion to Dismiss. See Plaintiff’s enclosed Opposition1. Based on the briefing schedule set by the
    Court, Plaintiff’s Opposition was due on February 1, 2021 while the Defendants’ Reply is due on
    February 21, 2021. See Dkt. No. 40. Therefore, the extension is needed so that the Defendants may
    respond to the Plaintiff’s Opposition, including several exhibits he attached therein. This is the
    Defendants’ first request for an extension of their time to file their Reply and this request will not
    affect any other scheduled dates.

            Additionally, although unclear from the face of the Opposition, to the extent Plaintiff is
    seeking to commence discovery in this matter, it is respectfully requested that this request be
    denied, and that discovery be stayed pending a decision on the Defendants’ Motion to Dismiss.
    This is the Defendants’ second request for a stay of discovery. The first request, which was made
    on November 2, 2020, was partially denied as the Defendants were directed to respond to the Local
    Rule 33.2 Interrogatories and Request for Production of Documents, see Dkt. No. 40, which the
    Defendants responded to on December 28, 2020. See generally Dkt. No. 40. In light of the fact that
    the Defendants have filed a fully dispositive Motion, the Defendants respectfully renew their
    request for a stay of discovery pending the outcome of the Motion to Dismiss. See generally

    1
        The Defendants have enclosed a copy of Plaintiff’s Opposition as this document does not yet appear on the docket.

             28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● * NOT FOR SERVICE OF PAPERS
                                                 WWW.AG.NY.GOV
         Case 7:19-cv-10425-PMH Document 51 Filed 02/18/21 Page 2 of 2




Amador Rivera, V. I. Michael Heyman, No. 96 Civ. 4489(PKL), 1997 WL 86394, at *1 (S.D.N.Y.
February 27, 1997) (“A stay pending determination of a dispositive motion that potentially
eliminates the entire action will neither substantially nor unduly delay the action, should it
continue”).

        Finally, and also unclear from the face of the Opposition, to the extent Plaintiff is seeking
leave to file an additional Opposition, the Defendants respectfully request that such leave be
denied. Plaintiff has been on notice of the Defendants’ intent to file a Motion to Dismiss since the
Defendants’ first served Plaintiff with a deficiency letter on July 3, 2020, pursuant to Your Honor’s
Individual Practices, Rule 4(C)(ii), which provided Plaintiff many of the same legal precedents
that are present in Defendants’ Motion to Dismiss. Following the deficiency letter, Plaintiff was
provided additional notice of the Defendants’ anticipated arguments in support of their position
when the Defendants filed two pre-motion letters. See Dkt. Nos. 25 & 39. Not only did those letters
further outline the Defendants’ anticipated Motion but they also provided Plaintiff with additional
legal precedents that the Defendants intended to rely upon in support of their position. Id. Further,
and in accordance with the Southern District of New York’s Local Rules, the Defendants also
provided Plaintiff with copies of every unreported case that the Defendants referenced in their
Motion. Accordingly, and since Plaintiff has been provided with ample amount of time to research
and prepare his arguments in opposition to the Defendants’ Motion, it is respectfully requested
that any request by Plaintiff to submit a further Opposition be denied.

        Plaintiff’s consent to the applications made herein has not been sought because of the
difficulty in prompt communication with pro se litigants during this time.

       Thank you for your consideration of this application.

                                                              Respectfully submitted,

                                                              S/ John R. Doran
                                                              Assistant Attorney General
                                                              John.Doran@ag.ny.gov


Encls: Plaintiff’s Opposition to the Defendants’ Motion to Dismiss


Cc:    Albert Rivera
       16-A-4080
       Green Haven Correctional Facility
       P.O. Box 4000
       Stormville, NY 12582
       Without Encls.




                                                 2
